Title: To Benjamin Franklin from Mary Hewson, 12 December 1775
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Kensington Dec. 12. 1775
By not being inform’d in proper time I have miss’d several opportunities of writing to you, which I regret because I wish to live in your memory, and to convince you that you are in mine. Do not sigh at the addition I make to the packet, for I ask no return, you have enough to do without scribbling to me, and my letters you may lay by till you have a few minutes to spare for relaxation.
My mother I suppose writes by the same conveyance so you will have what she has to say from herself. What I have to say of her is not so pleasing as I could wish, the disorder she had in her leg last summer is return’d, which, as it prevents her activity, lowers her spirits. I and my little ones are well. William is grown very bookish, I cannot say he reads yet, but he is an excellent speller, the words he has learnt he does not forget, and when he attempts to spell those he is acquainted with only by sound he manages very well according to the miserable rules of the present orthography; rules that are so perpetually violated, that now my attention is call’d to it I am astonish’d at the power of memory which enables us to read and write. As I reckon you are soon to be sovereigne, and lawgiver in the Empire of America, I pray you establish your alphabet that my grandchildren may attain the rudiments of learning more easily.
My son Tom is a genius that steps out of the common way of learning, he takes up a book and gives names to the letters, U. he calls bell and P. he calls bottle. He begins to chatter now and has some phrases of his own, a handkerchief he call a nose kitpi. I find that by our alphabet I can convey a new sound to you with precision, which it would be impossible to do by the common rule of spelling, so my uncommon learning is useful.
As to my daughter I cannot say much of her mental qualities at present, but her personal charms improve, I fancy she grows handsome; to give you some idea of her countenance I must tell you that I trace in it a strong resemblance of my aunt Rooke, whom you us’d to call your lovely. She is a jolly girl, and as her shape is suffer’d to take it’s natural form I believe her waist would measure nearly equal to that of a grown up fashionable lady, in circumference I mean. I hope your countrywomen will be too wise to adopt our present preposterous modes. I long to be in America, fancying that I there may appear without distortion. Perhaps you may think our heads were come to their full size before you left our island, but I assure you their magnitude is encreas’d this winter. A stranger would suppose the women were to carry burthens upon their heads, for they wear a cushion of hair almost as large as a porter’s knot.
My fortune is not yet settled tho’ Mr. Mure appointed a day for meeting my friends, and Mr. Henckell, Mr. Williams and Mr. Walter Blunt went and spoke for me. However Mr. M. was very polite and offer’d to settle the affair to my satisfaction, agreeing to all their demands, which he acknowledg’d to be reasonable, but referr’d them to Mr. Atkinson as he was more acquainted with the affairs than himself. Mr. A. postpon’d the looking into the affairs for a few weeks as he was much engag’d in business, which he said was a national concern, contracting with government to supply them with sheep and hogs to feed-the fish in the channel. M & A. do not contract for the arrival of the stock at Boston, the place it was destin’d for by government, so they will be paid for it, and the real destiny of the chief part is what I mention’d, and most probably the rest will go into the Atlantic. The fish are our friends so I may be allow’d to rejoice at their having a feast rather than our enemies.
Mr. Williams no doubt will inform you of his situation with Mr. Blunt. Lady Blunt has at length produc’d a boy. I have a niece. Dolly Blunt is still with her sister who is in a deep decline. So the world goes on; it is a wonderful mixture, and I think my letter resembles it. One good thing I have always found in the world that is Friendship, and amidst all my folly you will find that in my letter; nay I flatter myself that my medley may amuse you. God bless you! and prosper your undertakings. The blessing I dare to pray for, the subsequent part of the sentence I must only wish, for tho’ I believe your cause is just I am too pious to pray for prosperity. I am with sincere regard My dear Sir Your faithful and affectionate humble Servant
Mary Hewson
